DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 directed to a device capable of being used to contain an explosive charge; and Species A, directed to the device, housing sheet, connection mechanism and configuration shown in Fig. 1, claims 1-7 reading on the elected species, in the reply filed on 06/23/2022 is acknowledged.

Claims 8-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or to a non-elected species of the elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRERICKS (US 9,441,924 B1).
Regarding claim 1, Frericks discloses a user configurable housing for a shaped charge comprising a housing sheet 80 (Fig. 8; col. 6, lines 41-62) that is configurable to form at least part of a shaped charge enclosure enclosing a shaped charge and biasing an explosion in a desired direction, wherein the housing sheet 80 comprises one or more incisions (unnumbered in Fig. 8) in at least one surface thereof, has at least one connection mechanism integrally formed therein (unnumbered in Fig. 8, the transition from the flat sheet to the cylindrical enclosure inherently comprises a connection mechanism), is configurable to form a plurality of sizes of shaped charge housing portions (col. 6, lines 41-62), and provides for forming a plurality of dimensions of the shaped charge enclosure (col. 6, lines 41-62).
Regarding claim 2, Frericks discloses wherein the plurality of sizes of shaped charge housing portions defines a plurality of corresponding shaped charge enclosures (col. 6, lines 41-62).
Regarding claim 3, Frericks discloses wherein the incisions are configured to increase bendability of the housing sheet at the locations of the incisions to form the at least part of the shaped charge enclosure (Fig. 8; col. 6, lines 41-62).
Regarding claim 4, Frericks discloses wherein the housing sheet 80 is configurable to form a cylindrical shaped housing portion (Fig. 8), wherein the incisions are disposed in an axial direction with respect to a formed cylinder corresponding to the cylindrical shaped housing portion (Fig. 8), and wherein the incisions comprise slits in an outer surface of the housing sheet that are configured to increase bendability of the housing sheet to form the cylindrical shape (Fig. 8).
	The examiner is interpreting the outer surface of the housing sheet to be the viewable surface of the housing sheet shown in the Fig. 8 at the top of drawing sheet 8.  When assembled into a shaped charge enclosure, the outer surface of Frericks housing sheet, thus defined, faces inwardly and defines the inner surface of the shaped charge enclosure (Fig. 8). 
	Regarding claim 7, Frericks discloses wherein the housing sheet 80 is configured to form a cylindrically shaped housing portion comprising a plurality of corrugation flutes (unnumbered in Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FRERICKS (US 9,441,924 B1) in view of EYAL et al. (US 4,974,516 A).
Frericks discloses a user configurable housing for a shaped charge as discussed above with regard to claims 1 and 4.
In Fig. 8., Frericks does not show how the liner is attached to the housing when the shaped charge device is assembled.  The known prior art includes many different attachment means for attaching a liner to the housing of a shaped charge.  
EYAL et al. disclose a device comprising in incision (groove 22) in the housing 5, and a conical liner 18 held in position by mating with the groove 22 (Fig. 3; col. 2, line 67 – col. 3, line 6; and col. 3. lines 42-48).
In view of Eyal et al., it would have been obvious to POSITA before the effective filing date of the invention to provide Frericks shaped charge housing with an incision/goove in the inner surface thereof, the incision/groove for retaining Frericks liner therein. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FRERICKS (US 9,441,924 B1) in view of FACCINI et al. (US H000866 H) and SOKOLOVE et al. (US 11,346,191 B2).
Frericks discloses a user configurable housing for a shaped charge as discussed above with regard to claims 1 and 4.  
Frericks does not disclose hooks on and end of the housing sheet capable of securing a lid to the cylindrical shaped charge housing.
Faccini et al. disclose a shaped charge assembly comprising a cap 16 attached to an open end of the casing 12 (Fig. 1).
In view of Faccini et al., it would have been obvious to POSITA before the effective filing date of the invention, to provide an open end of Frericks shaped charge housing with a cap, the cap functioning to seal, encapsulate and protect the shaped charge in the housing.
 Hook and slot type connecting means were well known in the art before the effective filing date of the invention.  Sokolove et al. teach the use of hook (hook-like tab 256) and slots 254 (Figs. 4C, 4D, A-5C) connecting means for connecting cluster assembly 280 with another adjacent component.  The examiner has cited further examples of hook and slot type connecting means in the attached PTO FORM 892.
In view of Sokolove et al.’s use of a hook and slot type attaching means, it would have been further obvious to POSITA before the effective filing date of the invention to select a hook and slot connecting means, as an alternative to or in addition to Faccini et al.’s disclosed adhesive connecting means, to connect the cap to the Frericks shaped charge housing, and thereby strengthen the attachment of the cap to the Frericks shaped charge housing.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641